Citation Nr: 1107410	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1987.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The Veteran contends that his flat feet were aggravated by his 
active service.  The Veteran also asserts that he has sleep apnea 
related to his active service.

Regarding the flat feet claim, the Board notes that the Veteran's 
report of medical history upon enlistment into active service 
notes he reported a history of foot trouble, and the report of 
his entrance examination shows he was diagnosed with pes planus.  
Moreover, multiple service treatment records reflect treatment 
for pes planus, including providing the Veteran with special 
orthopedic shoes to accommodate his flat feet.  

Post service treatment records show continued treatment for pes 
planus.  Specifically, an October 2008 treatment record from 
Bethesda Medical Clinic notes that the Veteran reported retiring 
from the military in the 1980s after serving in a capacity where 
he was frequently on his feet.  The physician noted that the 
Veteran's flat feet were documented on his entrance examination, 
but his feet were noted to be normal upon discharge.  The Veteran 
reported that he currently wore Rockport shoes for comfort and 
stated that dress shoes exacerbated his flat feet.  A diagnosis 
of severe flat feet was provided.  A separate March 2010 record 
also notes diagnoses of acquired deformity of the toe - hallux 
valgus left and right, and acquired deformity of pronated foot 
left and right.  

During a January 2011 hearing before the undersigned, the Veteran 
testified that he began having painful feet during his active 
service and was treated for foot pain and swelling, including 
being given a profile and provided with special shoes.  The 
Veteran stated that the problems with his feet continued 
throughout his time on active duty as well as after discharge.  

Regarding the sleep apnea claim, the Board notes that service 
treatment records show that the Veteran complained of frequent 
trouble sleeping and excessive worry.  Particularly, his May 1987 
report of medical history upon discharge indicates that the 
Veteran reported frequent trouble sleeping and excessive worry 
that was due to his status of cross training and the MEB process.

Post service treatment records indicate that the Veteran was 
diagnosed with severe obstructive sleep apnea in February 2008.  

During his January 2011 hearing, the Veteran stated that after he 
was diagnosed with hypertension on active duty and put on several 
medications, he began having trouble sleeping.  He further 
testified that his trouble sleeping continued after discharge 
until he ultimately was diagnosed with sleep apnea in 2008.  The 
February 2008 sleep study indicated that the Veteran had a 
history of "witnessed" sleep apnea along with symptoms of 
snoring and daytime fatigue.  

An examination or opinion is necessary to make a decision on a 
claim if the evidence of record contains competent evidence that 
the claimant has a current disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
active military history, but does not contain sufficient medical 
evidence to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4); See Charles v. 
Principi, 16 Vet. App. 370 (2002) (where there is competent 
evidence of a current disability and evidence indicating an 
association between the disability and active service, there must 
be competent evidence addressing whether a nexus exists).  The 
Veteran's service treatment records show complaints of frequent 
trouble sleeping, as well as a diagnosis of and treatment for pes 
planus.  Post service VA treatment records reflect treatment for 
pes planus as well as a diagnosis of and treatment for severe 
obstructive sleep apnea.  

However, it is unclear whether the Veteran's current sleep apnea 
is related to his complaints of trouble sleeping during his 
active service, or to other intercurrent causes.  Additionally, 
it is unclear whether the Veteran's pes planus was aggravated by 
his period of active service.  Therefore, examinations with 
medical opinions are required before the Board decides the 
Veteran's claims.  

The Board also notes that there is some confusion concerning 
representation in this case.  During the pendency of this case, 
the Veteran has been represented by the Veterans of Foreign Wars 
of the United States and by the Virginia Department of Veterans 
Services.  The most recently executed VA Form 21-22 (executed in 
September 2009) reflects that the Veteran appointed the Virginia 
Department of Veterans Affairs to represent him; however, at the 
January 2011 hearing before the undersigned, the Veteran was 
represented by the Veterans of Foreign Wars of the United States.  
Therefore, clarification concerning the Veteran's desires for 
representation is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should clarify the 
Veteran's desires concerning 
representation.

2.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the etiology of his 
sleep apnea.  The claims file must be 
provided to and reviewed by the examiner.  

Based on the review of the Veteran's 
pertinent history and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the Veteran's 
sleep had its onset during his active 
service or is otherwise related to his 
active service.  For purposes of the 
opinion, the examiner should assume that 
the Veteran is a credible historian.

The rationale for the opinion also must be 
provided.

3.  The Veteran should be afforded a VA 
examination by a podiatrist to determine 
the etiology of his pes planus.  The claims 
file must be provided to and reviewed by 
the examiner.  

Based on the review of the Veteran's 
pertinent history and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the Veteran's 
pes planus permanently increased in 
severity during active service and if so 
whether the increase was clearly and 
unmistakably due to natural progress.

If the examiner is of the opinion that the 
pes planus did not permanently increase in 
severity during service, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's active service caused 
the disability to increase in severity 
after his active service.

For purposes of the opinions, the examiner 
should assume that the Veteran is a 
credible historian.

The rationale for all opinions expressed 
also must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

